196 F.3d 1249 (11th Cir. 1999)
JAMES L. PEDDIE, Petitioner-Appellant,v.D. L. HOBBS, Warden, Respondent-Appellee.
No. 98-2994
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
Nov. 23, 1999

Appeal from the United States District Court for the Middle District of Florida D.C. Docket No. 98-143-CV-OC-10A
Before ANDERSON, Chief Judge, MARCUS, Circuit Judge, and FAY, Senior Circuit Judge.

B Y T H E C O U R T:

1
The opinion issued on October 27, 1999 is hereby WITHDRAWN AND VACATED. A new unpublished opinion has been released through the Clerk's office in this matter.